Title: To John Adams from Roger Sherman, 20 July 1789
From: Sherman, Roger
To: Adams, John



Sir
New York post 20 July 1789

I received your letter of the 20th Inst. I had in mine of the same date communicated to you my ideas on that part of the Constitution, limiting the presidents power of negativing the acts of the legislature, and just hinted some thoughts on the propriety, of the provision made for the appointment to offices, which I esteem to be a power nearly as important as legislation.
If that was vested in the President alone he might were it not for his periodical election by the people, render himself despotic. It was a saying of one of the Kings of England. That while the King could appoint the Bishops and judges he might have what Religion and Law he pleased.
It appears to me the Senate is the most important branch in the government, for aiding & supporting the Executive, Securing the rights of the individual States, the government of the United States, and the liberties of the people. The Executive Magistrate is to execute the laws, the Senate being a branch of the legislature will naturally incline to have them duly executed, and therefore will adhere to such appointments as will best attain that end.—From the knowledge of the people in the Several States, they can give the best information who are qualified for offices, and though they will as you justly observe in some degree lessen his responsibility, yet their advice may enable him to make such judicious appointments as to render responsibility less necessary.—
The Senators being eligible by the legislatures of the Several States, and dependent on them for reelection will be vigilant in supporting their rights against inffringement by the legislature or executive of the United States—And the government of the union being federal, and instituted by the several states for the advancement of their Interests, they may be considered as so many pillars to support it. And by the exercise of the State governments peace and good order may be preserved in places most remote from the seat of the Federal government, as well as at the centre. And the municipal and federal rights of the people at large will be regarded by the Senate, they being elected by the immediate representatives of the people, & their rights will be best secured by a due execution of the laws.—What temptation can the Senate be under to partiality in the trial of officers whom they had a voice in the appointment of, can they be disposed to favor a person who has violated his trust & their confidence? The other evils that you mention that may result from this power appear to me but barely possible. The Senators will doubtless be in general some of the most respectable Citizens in the states for wisdom & probity, superior to mean and unworthy conduct—And instead of undue influence to procure appointments for themselves or their friends, they will consider that a fair and upright conduct will have the best tendency to preserve the confidence of the people & of the states. They will not be disposed to be diffident in recommending their friends & kindred, lest they should be suspected of paritality, and the other members will feel the same kind of reluctance lest they should be thought unduly to favor a person because related to a member of their body. So that their friends and relations would not stand so good a chance for appointments to offices according to their merit as others.
The Senate is a convenient body to advise the President from the smallness of its numbers. And I think the laws would be better framed & more duly administred if the Executive and judiciary officers were in general members by the legislature, in case there should be no interference as to the time of attending to their several duties—This I have learned by experience in the government in which I live, & by observation of others differently constituted.
I see no principles in our constitution that have any tendency to aristocracy, which if I understand the term, is a government by nobles independent of the people, which cant take place in either respect without a total subversion of the Constitution. And as both branches of Congress are eligible from the Citizens at large & wealth is not a requisite qualification, both will commonly be composed of members of similar circumstances in life. And as I see no reason why the several branches of the Government should not maintain the most perfect harmony, their powers being all directed to one end the advancement of the public good.
If the President alone was vested with the power of appointing all officers, and was left to select a council for himself he would be liable to be deceived by flatterers and pretenders to Patriotism, who would have no motive but their own emolument. They would wish to extend the powers of the executive to increase their own importance, and however upright he might be in his intentions, there would be great danger of his being misled, even to the subversion of the constitution, or at least to introduce such evils as to interrupt the harmony of the government & deprive him of the confidence of the people. But I have said enough upon these speculative points, which nothing but experience can reduce to a certainty.
I have the honor to be / with great esteem and respect / your obedient humble servant
